Citation Nr: 0902996	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board notes that the veteran seems to file a new claim 
for hypertension in November 2008.   As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398, 410 (1995.) 


FINDING OF FACT

The veteran is not shown to have any clinically documented, 
identifiable heart disease or cardiac pathology. 


CONCLUSION OF LAW

The veteran is not shown to have current disability due to a 
heart disorder etiologically related to service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  The November 24, 2006 letter adequately informed 
the veteran how VA assigns a disability rating and an 
effective date therefore.  In any event, any error in 
providing such notice is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to this claimed condition.   

Here, the above cited notice requirements were satisfied by a 
letter dated November 2006. In this letter, issued prior to 
the rating decision, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA and 
the effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the veteran.  
We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and a private medical record 
pertaining to follow up care for injuries sustained by the 
veteran in a motor vehicle accident in 1985. A VA examination 
was provided in connection with this claim.  There is no 
indication that private treatment records exist relevant to 
the veteran's claimed heart condition.  While the veteran was 
granted permanent total disability by the Social Security 
Administration ("SSA") in 1986, there is no indication that 
SSA records would support the veteran's claim herein.  The 
veteran's social security claim pertained solely to serious 
injuries sustained in a motor vehicle accident in 1985, and 
SSA's decision granting the veteran disability benefits 
specifically noted that the veteran did not have any heart 
condition when he was examined after his accident.  Hence SSA 
records would not be relevant to the issue on appeal.  38 
C.F.R. § 3.159(c)(2).  In August 2007 and September 2007 the 
veteran indicated that he did not wish to submit any 
additional evidence in support of his claim.  The Board 
therefore finds that the VA satisfied its duty to assist.   

II.  Service connection

The veteran asserts that he has a disability consisting of a 
heart disorder incurred as result of his military service.  
Specifically, he contends he had a murmur in service that is 
related to the now claimed disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred of aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including 
cardiovascular disease, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed all the evidence in the veteran's claims 
file, which includes but is not limited to his written 
contentions, service treatment records, and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that all of the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
In this case, there is no medical evidence that the veteran 
has any current disability related to a heart disorder.

The veteran's separation physical in October 1966 did contain 
a finding that the veteran had a "grade I/VI early systolic 
blowing murmur maximal at apex without radiation to axilla 
unchanged by exercise.  Normal heart sounds, no diastolic 
murmur."  Blood pressure was recorded as 136/62.  A 
functional heart murmur was the pertinent finding.

VA medical examinations performed in August 2005 and January 
2008 did not find evidence of any heart murmur or any other 
heart disorder.  The examiner noted the veteran reported that 
he was never hospitalized for chest pain, shortness of 
breath, or complications of a heart murmur, and that the 
veteran's only recollection was that he was told by an army 
physician that he had a heart murmur.   The examiner 
diagnosed "history of systolic heart murmur, no objective 
findings of heart murmur."  The examiner noted in her report 
that there were no problems associated with the veteran's 
diagnosis, and that there were no effects on the veteran's 
usual daily activities.  The examiner did not diagnose the 
veteran as having any current heart disease.  

The veteran's VA medical treatment records do not document 
that he has any current heart condition.  The veteran's VA 
medical records do not indicate that the veteran had any 
heart related diagnosis at any time either prior to, or 
after, he filed his claim for compensation for a heart 
condition.  As noted, a primary care assessment performed at 
the VA clinic in Omaha, NE in November 2005 noted the 
veteran's cardiac function as demonstrating regular rate and 
rhythm with no murmur or rubs appreciated.  Further, the SSA 
decision granting the veteran disability benefits for 
residuals of injuries sustained in a car accident in 1985 
stated that a private physician's examination of the 
veteran's heart indicated regular sinus rhythm without 
murmurs in June 1985.  In fact, there is no clinical finding 
of a heart murmur or other heart disorder in any of the 
veteran's medical records that were reviewed by the Board, 
other than the October 1966 separation exam. 

The only evidence that the veteran currently suffers from any 
heart condition is the veteran's lay statement "I feel I do 
have a heart condition[.]"  However, while the veteran is 
competent to report symptoms capable of lay observation, he 
has not been shown to possess the requisite medical training 
or credentials necessary to render a diagnosis.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).  

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in, or aggravated by, service.  In this case, the 
evidence fails to show any evidence of a current heart 
disorder meeting the applicable statutory and regulatory 
definitions of a disability.  Since the veteran has no 
current heart related disability, his claim for service 
connection is denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran  
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a heart condition disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


